Response to Arguments
Applicant’s arguments, see pages 6-8, filed 04/24/2022, with respect to claims 1-21, particularly claims 1,11, and 17-21 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to teach both the damping element and the intermediate element extend further in radial planes that are perpendicular to the longitudinal axis than the damping element and the intermediate element extend longitudinally. And in regards to claim 11, the prior art fails to teach that the damping element being a solid, integral, one-piece construction and at the longitudinal axis a planar surface of the damping element is in direct contact with a planar surface of the at least one of, the suspension strut cup or the intermediate element. And in regards to claim 17, the prior art fails to teach either the damping element or the intermediate element is in direct contact with a majority of a surface area of a longitudinal end face of the cup bottom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616